Appellate Case: 22-1235     Document: 010110762780       Date Filed: 11/03/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         November 3, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-1235
                                                (D.C. No. 1:19-CR-00535-CMA-GPG-1)
  OMAR BRICENO-QUIJANO,                                        (D. Colo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, BRISCOE, and McHUGH, Circuit Judges.
                  _________________________________

       Omar Briceno-Quijano pleaded guilty to one count of conspiracy to distribute

 and possess with intent to distribute controlled substances and one count of

 conspiracy to commit money laundering. The district court granted the government’s

 motion for a downward variance in offense level and criminal history, and then

 sentenced Mr. Briceno-Quijano to 168 months on each count to run concurrently. In

 his plea agreement, Mr. Briceno-Quijano waived his right to appeal any matter in

 connection with his conviction and sentence. Despite this waiver, he filed a notice of

 appeal. The government has moved to enforce the appeal waiver in the plea



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-1235    Document: 010110762780        Date Filed: 11/03/2022    Page: 2



 agreement under United States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004)

 (en banc). We grant the government’s motion and dismiss the appeal.

       Under Hahn, we consider the following three factors when deciding a motion

 to enforce an appeal waiver in a plea agreement: “(1) whether the disputed appeal

 falls within the scope of the waiver of appellate rights; (2) whether the defendant

 knowingly and voluntarily waived his appellate rights; and (3) whether enforcing the

 waiver would result in a miscarriage of justice[.]” Id. at 1325. Mr. Briceno-Quijano

 argues that enforcing the waiver would result in a miscarriage of justice. He does not

 assert that his appeal is outside of the scope of the waiver or that his waiver was not

 knowing and voluntary, so we need not address those factors. See United States v.

 Porter, 405 F.3d 1136, 1143 (10th Cir. 2005).

       In Hahn, we held that enforcement of an appeal waiver does not result in a

 miscarriage of justice except: “[1] where the district court relied on an impermissible

 factor such as race, [2] where ineffective assistance of counsel in connection with the

 negotiation of the waiver renders the waiver invalid, [3] where the sentence exceeds

 the statutory maximum, or [4] where the waiver is otherwise unlawful.” 359 F.3d at

 1327 (internal quotation marks omitted).

       Mr. Briceno-Quijano contends that enforcing the waiver would result in a

 miscarriage of justice because the district court impermissibly “relied on the fact that

 [he] had family in Mexico in making its sentencing decision.” Resp. at 6. We

 disagree. First, the response does not provide any record cites to support this

 assertion, and we see nothing in the transcript of the sentencing hearing where the

                                            2
Appellate Case: 22-1235     Document: 010110762780         Date Filed: 11/03/2022      Page: 3



 district court mentioned the fact that Mr. Briceno-Quijano had family in Mexico in

 making its sentencing decision (the court never mentions family in Mexico at all).

 Second, to the extent Mr. Briceno-Quijano is impliedly arguing that the court

 impermissibly relied on race or national origin in sentencing him, the record does not

 support that argument either.

       The district court did discuss Mr. Briceno-Quijano’s connections to Mexico at

 the sentencing hearing, but not for an impermissible reason. At the hearing, the

 district court was considering Mr. Briceno-Quijano’s objection to the two-level

 enhancement under U.S. Sentencing Guidelines § 3B1.1(c) for his role in the offense.

 Although he argued he was only a “middleman,” the court found

 Mr. Briceno-Quijano’s conduct met “the definition for being a leader, organizer, or

 supervisor in this conspiracy.” Mot. to Enforce, Attach. 3 at 7. In support of that

 conclusion, the district court noted the following facts:

               For the most part, the defendant lived and operated out of Mexico.
       In the stipulation of facts in the plea agreement, he agrees that he exported
       narcotics from Mexico to the Western Slope area of Colorado. Once the
       drugs arrived in Colorado, he used drug [couriers] whom he directed to
       deliver narcotics for him.
              The stipulated facts in the plea agreement also demonstrate that he
       provided two people in Colorado the names of people in Mexico to whom
       they should send electronic fund transfers representing payment for the
       drugs received.
 Id.

       The court explained that “[t]hese facts demonstrate that the defendant was

 actively engaged in both narcotics distribution and money laundering.” Id. And the

 court further explained:
                                             3
Appellate Case: 22-1235     Document: 010110762780          Date Filed: 11/03/2022      Page: 4



               Directing subordinates when and where to deliver narcotics and how
        to electronically remit money to him in Mexico for those drugs makes
        [Mr. Briceno-Quijano] also a leader, as that term is defined in United States
        Sentencing Guideline Section 3B1.1, because those activities indicate that
        he had an element of control over underlings, particularly in the form of
        recruitment and direction.
 Id. at 8 (internal quotation marks omitted).

        We agree with the government that “[t]he district court’s discussion of

 Briceno-Quijano’s ties to Mexico . . . offer not even a hint that the court enhanced his

 sentence because of an impermissible factor such as race.” Reply to Mot. to Enforce

 at 3. Mr. Briceno-Quijano has therefore failed to show that enforcement of the

 appeal waiver in his plea agreement would result in a miscarriage of justice.

        Accordingly, we grant the government’s motion to enforce and dismiss this

 appeal.


                                                Entered for the Court
                                                Per Curiam




                                                4